DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 1st, 2021 has been entered.
 This action is in response to the amendments filed on  Dec. 1st, 2021. A summary of this action:
Claims 1, 3-6, 9, 11-12, 16-18 have been presented for examination.
Claims  1, 4-6, 9, 12, 16-18 have been amended
Claims 1, 3-6, 9, 16 are objected to because of informalities
Claims 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 9, 11-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta
Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta in view of Gavin et al., US 6,272,447.
Claim 1, 3-6, 9, 11-12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 9, 13, 16-18 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. New objections are presented below as was necessitated by amendment. 

Regarding the § 112(b)
	In view of the amendments, the rejection is withdrawn. 

Regarding the Double Patenting Rejection 
	The rejection is maintained, and has been updated below as was necessitated by amendment to both cases. 

	The terminal disclaimer that was filed on Dec. 1st, 2021 was insufficient to overcome this rejection, as no fee/deposit account was provided for the disclaimer fee. 
	
Regarding the § 101 Rejection
The rejection is maintained. 

As an initial matter – the arguments submitted in several places do not point out any specific limitations in the actual claims, and it is improper to import limitations from the specification into the claims.
	To clarify on this – it is not even clear which claim should be treated as representative for these arguments, as the claims are non-parallel, and the arguments submits features such as “creating a new building model” (Remarks, page 8, another similar recitation on page 9) and “3D model” (Remarks, page 9) that are not in any of the present claims. 

Applicant submits (Remarks, page 7-8): “...The present set of claims are a solution which is rooted in computer technology in order to overcome a problem arising from planning the layout, and quantity of sheathing materials from an incomplete building model.”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claims are recited in such a generalized manner that they amount to nothing more the reciting steps in a mental process without significantly more. The claims recite no specific technical steps that would actually require the use of a computer in a specific manner. 


Applicant submits (Remarks, page 8): “The claim is not directed towards an abstract idea because it includes at least one element that is a specific, technical improvement that is not found in the prior art...This is not something which one can perform mentally or even through the use of pen and paper. The present invention provides an improvement over the mental process or pen and paper by creating models and illustrations is something that requires a computer, requires non-transitory memory, and cannot be done by hand. The claims clearly state a specific outcome, and the steps to achieve this outcome.”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claimed invention is directed towards an abstract idea of a mental process without significantly more. The claims recite no such specific technical steps that would have precluded the claimed invention from being performed mentally, outside the mere instructions to apply a general purpose computer, and generic computer components, to the abstract idea of a mental process. See MPEP § 2106.05(f).
	See the rejection for additional clarification.
	
Applicant submits (Remarks, pages 8-9): “...This solves a technical problem of having to guess the sheathing materials from a 3D model, and also create illustrations that specifically layout the sheathing materials for workers to use. This process goes through multiple manipulations of models and drawings....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The totality of the claims merely convey a mental process without significantly more, i.e. including mere instructions to apply a general purpose computer, and generic computer components, as a tool to implement a mental process. 
	See the rejection for more clarity.

Regarding the § 102/§ 103 Rejection
The rejection is maintained, and has been clarified as necessitated by amendment. 

Applicant submits (Remarks, page 10): “...The present set of claims are non-obvious in light of Mogollon in view of Gavin. Neither Mogollon or Gavin teach the use of the computer to identify sections of the model, wherein the sections are based on a type of sheathing material to be applied to them. For example, an exterior wall would have stucco applied and an exterior roof would have shingles applied to it. The wall and roof would be two different sections based on the sheathing material to be applied....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	It is improper to import limitations in from the specification, e.g. the example for the type of sheathing material.
	Furthermore: the claims do not recite “roof” or “wall” – merely the claims recite an “exterior surface” and the like, i.e. it is improper to import limitations from the specification. 
	As to how Mogollon teaches the newly presented feature: see the rejection below for clarity.

Applicant submits (Remarks, page 10): “...Additionally, neither Mogollon or Gavin highlight or identify the members or sheathing material involved in the conflict. Gavin does not identify the conflict between a sheathing material piece and a member, just a conflict between two members....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	Only claim 1 recites a conflict, i.e. “... analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;...”
	Claims are given their broadest reasonable interpretation in view of the instant specification: e.g. ¶¶ 55-56: “The sheathing optimization program 108 may use an information 
	The argued limitation, when read in view of the instant specification, merely conveys embodiments such as ensuring that the sheathing material may be fastened to the members, e.g. such as to reduce any overhang or overlap of the sheathing material.
	Mogollon, as relied upon below, teaches this – see the rejection for clarity. 
	
Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the instant specification to a skilled person in the art. 

Claim 9 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...


The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 16 recites, in part: 
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing the one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim Objections
Claims 1, 3-6, 9, 16 are objected to because of the following informalities: 
Claim 1 recites, in part: “, by at least one processor,..., by the at least one processor,..., by the least one processors,..., by the at least one processors,..., by the one or more processors, ..., by the one or more processor, ..., by the at least one processor, “ – each of these recitations are slightly different, i.e. these do not explicitly recite being for the same element, e.g. “at least one processor”, “one or more processors”, etc. – the Examiner suggests amending the claims to use a single one of these recitations
Claims 3-6 are objected to under a similar rationale 
Claim 1 recites “sheathing material” and “sheathing materials”, i.e. both the singular and plural forms, to refer to the same element. The Examiner suggests amending the claims to use only one of these forms. 
The Examiner does note that if some of these recitations are intended to reference a single piece of sheathing material of the plurality of sheathing material, e.g. for each sheathing material in the plurality of sheathing material, then the Examiner suggests amending the claim to more clearly reflect this – the present claims merely appear to use the singular and plural forms interchangeably for the same element. 
Claims 9 is objected to under a similar rationale 
Claim 1 recites “for the construction” in the preamble, however “construction” was not previously recited. The Examiner suggests amending this to “for construction” 
Claims 9 and 16 are objected to under a similar rationale
Claim 1 uses a comma at the end of the “analyzing...” limitation – whereas the other limitations use semicolons at the end. The Examiner suggests amending the limitations to all use the same character, e.g. the semicolon, to end the limitation
Claim 5 recites “the number of layers...” however this was not previously recited. The Examiner suggests amending claim 5 to be “a number of layers”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A ...method..., comprising:
	analyzing the members to determine a set of frame members associated with exterior surfaces of the model, 
forming... sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying...conflicts between frame members and where conflicting frame members are identified;
	processing...the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating...a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, 
establishing a set of dimensions related to the location and position of each of the frame members, and 
determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	manipulating...to apply the sheathing material onto the wall panels;
	analyzing... a layout of the sheathing materials on the frame members and accommodating the apertures;
	manipulating...the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout;
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing...to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;
presenting... at least one solution to the identified conflict, wherein the presented solution is a ... modification to the sheathing material or the frame member to correct the conflict;
	altering...the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials;
	calculating...mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members;
	rendering...an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer 
, by at least one processor,
, by the at least one processor,
, by the least one processors,
, by the at least one processors,
, by the one or more processors, 
, by the one or more processor, 
, by the at least one processor, 
computer generated 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining sheathing materials required for the construction of a building


receiving... a model of a structure, wherein the model is comprised of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer 
, by at least one processor,
, by the at least one processor,
, by the least one processors,
, by the at least one processors,
, by the one or more processors, 
, by the one or more processor, 
, by the at least one processor, 
computer generated 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining sheathing materials required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving... a model of a structure, wherein the model is comprised of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 3-6 recite additional steps in the mental process, wherein these claims also recite mere instructions to apply a generic computer as a tool to implement the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	...
	... analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	... identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	... identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	... analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	... apply the sheathing material to the frame members;
... manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 ... render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


A computer program product 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining sheathing materials required for the construction of a building, comprising:


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to


 for determining sheathing materials required for the construction of a building, comprising:


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 11-12 recite additional steps in the mental process, wherein these claims also recite mere instructions to apply a generic computer as a tool to implement the mental process 

As such, the claims are directed towards a mental process without significantly more.


Step 2, Claim 16 and the dependents thereof
Step 2A – Prong 1


The mental process recited in claim 16 is:
...
analyze the group of members to determine a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	identify a sheathing materials to be applied to the group of members;
	5Application No. 16/8221224Docket No. COEN19.US.U.00301 manipulate the model, wherein the sheathing materials is applied to the model;
	modify the sheathing materials to cover the exterior surface of the model, wherein an arrangement of the sheathing materials is modified;
	and render an illustration of the sheathing materials relative to the members. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ..., comprising:
one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining sheathing materials required for the construction of a building, comprising:



receive a model of a structure, wherein the model is comprised of a group of members;


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ..., comprising:
one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining sheathing materials required for the construction of a building, comprising:


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-18 recite additional steps in the mental process, wherein these claims also recite mere instructions to apply a generic computer as a tool to implement the mental process 

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta in view of Gavin et al., US 6,272,447.


Regarding Claim 1
Mogollon teaches:
	A computer method for determining sheathing materials required for the construction of a building, comprising:(Mogollon, see section 1.3 which teaches “The primary task of this automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model,  (Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members(as per page 66, the layout is “according to the design principles.”))

    PNG
    media_image1.png
    133
    208
    media_image1.png
    Greyscale


forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located; (Mogollon, panel based on material sizes available on the market. For instance, if the [wall] panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers).”, e.g. see figure 19 on page 68 for an example of a “Panel Shop Drawing with Drywall” – in other words, the system forms sections of the model [the panels] which comprise the frame members of the wall, and the sheathing is applied to the section and for more clarification page 79, ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference.”
as to the type of sheathing material and location: page 102, last paragraph: “Table 25 shows the drywall waste per model. It should be noted that the amount of drywall waste is high compared to sheathing waste. The area requiring drywall in a house is on average more than three times the amount of sheathing required for the exterior walls. Another reason for having higher waste for drywall is that the studs on the exterior walls are spaced to match with the full length of commercially available sheathing, not drywall. Studs are only spaced to accommodate commercially available drywall dimensions for interior walls” (also see § 3.3.1.2 and §§ 4.2.4-4.2.5 for more details) – in other words, the wall panel sections are determined based on the type of sheathing and the location of the wall panel, e.g. such as if it is “exterior walls” 
Figure 19: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	...
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model; (Mogollon, as cited above teaches this – see § 3.2.2 and figures 16-19 for a description of the algorithm used, § 3.3.1.2 for the sheathing/drywall optimization algorithm, §§ 4.2.4-4.2.5 which discusses the “optimization” results from sheathing/drywall optimization, summarized on page 102, last paragraph: “Table 25 shows the drywall waste per model. It should be noted that the amount of drywall waste is high compared to sheathing waste. The area requiring drywall in a house is on average more than three times the amount of sheathing required for the exterior walls. Another reason for having higher waste for drywall is that the studs on the exterior walls are spaced to match with the full length of commercially available sheathing, not drywall. Studs are only spaced to accommodate commercially available drywall dimensions for interior walls” (also see § 3.3.1.2 and §§ 4.2.3-4.2.4 for more details) – in other words, the system processes the members to determine which surfaces are interior/exterior, hence: “the amount of drywall waste is high compared to sheathing waste” which results from this processing
	to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members)
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, (Mogollon, as cited above teaches this – see page 79 ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference...The [wall] panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction, as well as for future reference and analysis for the purpose of optimization.” – to see a visual example of the “Wall panel composition” see figure 1 which provides an example of an exterior wall [i.e., the “sheathing” for the exterior side] and figure 1 depicts that the wall panel is comprised of frame members , also see figure 19 for an example “[Wall] Panel Shop Drawing with Drywall” which is an example of a generated drawing showing 
establishing a set of dimensions related to the location and position of each of the frame members, and (Mogollon, as cited above teaches this -e.g. Figure 19 provides a visual example of this: various dimensions of the members are shown on the figure, e.g. the window opening is 48 inches by 48 inches [4 feet by 4 feet] which is an opening in the members)
also see page 102, last paragraph and tables 5-6 as cited above, as well as the other citations which clarify on this system doing both the exterior sheathing and the interior drywall layout)
determine interactions between each of the frame members ... wherein apertures of the model are identified and assigned data sets; (Mogollon, as cited above teaches this -e.g. figure 19 shows that a window was identified and the data set comprising the dimensions of the window are assigned to it, i.e. page 67: “The algorithm also accounts for the [wall] panel’s inner characteristics, such as openings, connections with interior walls, etc.” – the figure provides a visual example of the output: additional examples of the output are provided starting on page 129 of Mogollon, which provides the complete drawings for a full house)
	manipulating, by the at least one processor, to apply the sheathing material onto the wall panels; (Mogollon, as cited above teaches this – see figure 19 for a visual example of a generated drawing after the final optimization – see § 3.3.1.2 including figure 19 for details on the program “to optimize the use of material during the sheathing and drywall operations,”, i.e. page 77: “Based on the results provided by Equations (16) and (17), it is possible to find the 
	analyzing, by the least one processors, a layout of the sheathing materials on the frame members and accommodating the apertures; (Mogollon, as cited above teaches this, see figure 19 for a resulting sheathing layout that accommodates the window and includes the drywall panels, see § 3.2.2, §§ 4.2.4-4.2.5 and page 105 as cited above which clarifies that this is also done for the exterior sheathing)
	manipulating, by the at least one processor, the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout; (Mogollon, figure 19: this provides an visual example of the output of the sheathing material applied to the analyzed layout after the optimization described in § 3.2.2 and elsewhere)
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict; (Mogollon, § 4.2.5: “For this research, the required lengths of sheathing elements were gathered from an analysis of the blueprints. The associated 2D-SCP was optimized [see § 3.3.1.2], leading to the results listed in Table 21. The element of rank i in Table 21 (leftmost column) corresponds to the piece of sheathing of the same rank in Table 22, (which describes the actual pieces that need to be generated for the study).Since the area of all the commercial sheathing elements is standard (1.22 x 2.44 m or 48x96 in.), the term Ai = 2.97 m2 (4608 in.2) is constant. Consequently, for the tested architectural model, the waste is determined to be 0.03 in other words, the system analyzes the “sheathing elements”, and determines the optimized layout for the sheathing, including for the cutting [SCP is stock cutting problem] – this includes resolving conflicts in the layout as part of the optimization of the layout [e.g., this would have included that any conflicts of overlapping sheathing material would have resulted in no overlap, as one of the pieces would have been cut] – such a result is see in figure 19 wherein “As shown in Figure 19, each sheet is identified by a particular number. Each sheet also has a description of the corresponding size and quantity required.” (page 68))
	presenting, by the at least one processors, at least one solution to the identified conflict, wherein the presented solution is a computer generated modification to the sheathing material or the frame member to correct the conflict; (Mogollon, figure 19 – this is a presented solution which has resolved all conflicts based on computer modifications from the Dry-X and FrameX programs [see the program descriptions for more details]) 
	altering, by the at least one processor, the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials; (Mogollon, figure 19 visually shows that the sheathing materials align with the edges of the wall panel, wherein this figure shows a result of the system of Mogollon – as to the altering of the panels – this would have been part of the DryX program as described in § 3.2.2 which results in figure 19
	to clarify: see table 5 for “Design principles for boarding wood-stick dwellings, Exterior Walls” wherein § 2.5.2 clarify: “In order to reproduce accurate sets of construction drawings for e.g., see the principles for the “Start/End point”, e.g. #2: “When there is a 90-degree connection, the drywall sheet for the butt-out wall will start half-inch after the Butt-in wall. The principle is the same as in the previous case. Same rule applies for the end of the panel/wall” – in other words, the sheathing material is altered to be aligned with the edges of the wall panel, such as at corners) 
	calculating, by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members; (Mogollon, as cited above, including figure 18 which provides an example flowchart for the “Exterior boarding with DRY-X” which uses the “Design Principles” to “Place” the sheathing/”Drywall sheets” [a skilled person would have inferred the same process was followed for both exterior sheathing and drywall, e.g. see §§ 4.2.4-4.2.5 and page 105 for clarification] wherein table 5 on page 36 clarifies with an example principle # 1: “When there is a 90-degree connection, the drywall sheet for the butt-in wall will start flush with the first stud of the panel. By doing so, the flush end can be easily screwed against the stud...” and then see figure 19 which shows a resulting rendering – to clarify: figure 19 shows that the sheathing material is aligned to the edges of the various members, i.e. such that they “can be easily screwed against the stud” – i.e. screws for mounting the panels go into the studs, which was part of the calculations performed by Mogollon

	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. (Mogollon, figure 19 shows such an illustration, see the additional examples starting on page 129 for a full set of illustrations
	as to the identification of the mounting locations: the studs as shown are the mounting locations, i.e. the studs/members that align with the ends of the sheathing material panels are were the screws go
	as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction”

Mogollon does not explicitly teach:
	identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified;
based on any conflicts identified between the frame members,

Gavin teaches: 
identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified; (Gavin, abstract teaches" A method of designing structural members for a building frame using a computer includes the steps of inputting a predetermined plan of the layout and orientation of the structural members." wherein "The computer program then designs the layout of the orientation of structural members for each frame and the plan of the layout and orientation of the structural members for each frame is then output from the computer", e.g. col. 7 lines 29-30 teaches the output of the program includes "produce a plan of each frame required to construct the building" 
 then see figure 14 and col. 11-12, also see figure 9, this analyzes the members from a model of a structure wherein further teaches that during the member design the frame plan/ members are analyzed for conflicts - e.g. col. 11, lines 45-60 teaches "The webs of each structural member are illustrated by the thick solid line in FIG. 12 . From FIG. 12 it can be seen that if the studs 46 were extended to the intersection between the web of the stud 46 and the web of the intersecting top plate 42, the members so formed would not actually fit together 
based on any conflicts identified between the frame members,  (Gavin, as cited above, teaches identifying conflicts wherein the conflicts include determining interactions between frame members and resolving the conflict)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Mogollon on a system for building design which include “FrameX” for frame design of the building with the teachings from Gavin on a similar system to FrameX which also includes conflict detection and resolution for the frame members. The motivation to combine would have been that Gavin’s technique for resolving the conflicts would have ensured that the framing plan did not have any conflicts, i.e. Gavin’s system ensures that the system is enabled such that “the structural members made according to specification to fit together to form the frame.” (Gavin, abstract, and elsewhere as cited above).

Regarding Claim 3
Mogollon teaches:
The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, reproduced below, which shows that the panels align with the centerline of each member – annotations by Examiner, there are numerous other examples of this as well in the appendix
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

    PNG
    media_image3.png
    654
    1118
    media_image3.png
    Greyscale



Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 5
Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. (See the rejection for claim 4 above – this claim is rejected under a similar rationale: i.e., the system includes calculating the number 

Regarding Claim 6
Mogollon teaches:
The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing materials, wherein the sheathing materials are overlapping and mounting locations of the sheathing materials are adjusted.  (Mogollon, as cited above teaches this – see § 3.2.2 and 3.3.1.2 – the sheathing panels are re-positioned and altered [obviously including for the layers, see the citations for claims 4 and 5] at each “iteration” of the optimization program – in regards to the overlapping this would have been part of the optimization program including the “cutting”, e.g. if the panels overlap, then one is cut – and for the mounting locations of each sheathing material type – see the citations above – this would have been obvious, i.e. each layer gets mounted to the frame members for the sheathing material, therefore the mounting locations are on the members
as to the mounting locations: see the above citations and rationale, i.e. the sheathing material pieces are positioned such that the mounting locations [where the screws go] are over the studs, wherein this includes positioning the ends of the sheathing material to be over the studs (see table 5, see figure 19 as cited above))

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, "Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization", 2009, PhD Dissertation from the University of Alberta



Regarding Claim 9
Mogollon teaches:
	A computer program product for determining sheathing materials required for the construction of a building, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:(Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;(Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, 
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members)

    PNG
    media_image1.png
    133
    208
    media_image1.png
    Greyscale


	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members; (Mogollon, as cited above teaches this – see page 79 ¶ 1: “After the framing design is complete, FRAMEX proceeds to create each wall panel drawing in separate sheets for easy use and future reference...The [wall] panels are drafted as if one is also see figure 19 for an example “[Wall] Panel Shop Drawing with Drywall” which is an example of a generated drawing showing the location and positions of the frame members in the “wall panel drawing”, as well as the size of the members [see the size of the members in the drawing – this is an example property of the frame member, e.g. a 2x4], and where the sheathing is applied relative to those locations and positions)
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material; (Mogollon, as cited above teaches this, e.g. see figure 19 which visually shows, in a table, the “Type” of material and the dimensions of each sheathing material, i.e. the “H” [height] and “W” [width] and to clarify: and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” – see  § 3.2.2 and § 3.3.1.2 for more specific details on how this is done
also see page 102, last paragraph and tables 5-6 as cited above, as well as the other citations which clarify on this system doing both the exterior sheathing and the interior drywall layout)

    PNG
    media_image4.png
    291
    597
    media_image4.png
    Greyscale

	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;  (Mogollon, see sections 3.2.2 and 3.1.2.2, see figure 19, as cited above – the system optimizing through “iterations” the sheathing panel layout – these iterations of the optimization include analyzing the frame members [e.g., see figure 19, the panels are placed over the frame members], and calculates the layout of the sheathing material [e.g., figure 19] based on mounting points, and clearly as shown in figure 19 the resulting illustration is based on the mounting points [i.e., the sheathing panels are mounted to locations on the members/studs] wherein, as cited above, the “type” of the panel is included, i.e. the screws go into the studs to mount the panels, including for the type of panel [e.g., drywall, exterior sheathing, etc.], and this is based on the dimensions [e.g., see figure 19, also see § 3.1.2.2 
to clarify on the mounting points - Mogollon, as cited above, e.g. figure 18, uses “design principles” to determine and optimize the sheathing layout – then see table 5, also cited above, which are an example listing of design principles – e.g. the first design principles is to place a start point for a “drywall sheet” wherein “By doing so, the flush end can be easily screwed against the stud” [example of determining an edge location, i.e. the flush end, and then using this to determine that screws, an example of a fastener, are to be applied/used to fasten the panel at this end], also see the rest of the design principles, and see figure 19 – the edges of the sheathing panels are aligned to studs so that the edges may be fastened into the studs [matching set of fastening locations] – in other words as part of the optimization the system calculates the mounting locations based on the layout and intersection of the frame members, e.g. see figure 19 – the design principles used result in the placement of the panels such that they can be fastened to the members at mounting locations)
	program instructions to apply the sheathing material to the frame members; (Mogollon, as cited above, e.g. figure 19 is an illustration of this result at the end of the optimization)
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;(Mogollon, see § 3.1.2.2 and § 3.2.2 as cited above – this is part of the optimization, i.e. the sheathing panels are manipulated on each iteration including to be based 
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. (Mogollon, figure 19 shows such an illustration, see the additional examples starting on page 129 for a full set of illustrations
	as to the identification of the mounting locations: the studs as shown are the mounting locations, i.e. the studs/members that align with the ends of the sheathing material panels are were the screws go
	as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction”)

Regarding Claim 11.
Mogollon teaches:
	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member.  (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, which shows that the panels align with the centerline of each member – the Examiner has annotated this figure above in the rejection of claim 3 for clarity
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

Regarding Claim 12.
Mogollon teaches:
The computer program product of claim 9, further comprising, program instructions to calculate a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that 


Regarding Claim 16
Mogollon teaches:
	A system for determining sheathing materials required for the construction of a building, comprising: 	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials.”... – see figure 16 on page 65 for more clarification)
	receive a model of a structure, wherein the model is comprised of a group of members;(Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box 
	analyze the group of members to determine a group of members associated with an exterior surface of the model;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types and figure 18 further clarifies which the box “Exterior Wall?” – i.e. this determines if the wall is an interior/exterior wall, and then applies sheathing for that wall type to the wall
to clarify: see Table 5. “Design principles for boarding wood-stick dwellings, Exterior Walls” on page 36 which provides a set of figures depicting the interior/exterior surfaces of the members and the model – e.g., # 6 which is reproduced below – the “X” are the members)
	process the group of members to identify member specific properties; (Mogollon, see § 3.2.2 – which teaches “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX.”, e.g. pages 65-66 “DRY-X identifies the different types and locations for each wall component in the architectural drawing. For instance, with the user having only selected the exterior non-load bearing walls, it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles” then, see table 5 
	to clarify: see figure 19 which provides an example resulting drawing: the member sizes, locations, and positions [examples of the properties] are identified in the drawing
	identify a sheathing materials to be applied to the group of members; (Mogollon, figure 19 shows the result of such an identification, i.e. including page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing”, i.e. “Drywall” panels were applied
also see page 102, last paragraph and tables 5-6 as cited above, as well as the other citations which clarify on this system doing both the exterior sheathing and the interior drywall layout)
5Application No. 16/8221224Docket No. COEN19.US.U.00301 manipulate the model, wherein the sheathing materials is applied to the model; (Mogollon, as cited above, e.g. see figure 19 which shows an example of incorporating the first seat to the group of members, also see figure 16 – this includes incorporating into the “3D model”, i.e. “Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment.”, also see page 66 ¶ 2 “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market” [the system manipulates the model iteratively for sheathing optimization])
	modify the sheathing materials to cover the exterior surface of the model, wherein an arrangement of the sheathing materials is modified;(Mogollon, as cited above teaches this – the system optimizes the layout to “create the least amount of material waste” (page 66) – see figure 19 for an example of a resulting output, figure 18 for an example of the flowchart for optimization);
	and render an illustration of the sheathing materials relative to the members. (Mogollon, figure 19 is a visual example of such an illustration, as are the later depictions starting on page 129 in the appendix for a more complete set of illustrations)

Regarding Claim 17
	Claim 17 is rejected under a similar rationale as claim 11 above.

Regarding Claim 18
Mogollon teaches:
The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing materials. (Mogollon, § 3.2.2: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment...The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).” and to clarify see page 66: “During this process, the layout optimization model determines the design that will create the least amount of material waste.”, i.e. Dry-X performs a layout optimization [which includes alterations to the sheathing material, e.g. as detailed in § 3.2.2 and § 3.3.1.2] wherein the “orientation” of the sheathing material is kept continuous based on the user-input, e.g. “horizontally” or “vertically”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-6, 9, 11-12, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 9, 13, 16-18 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 1, in view of claim 1 of the ‘115:
Instant claim 1 recites several steps involving “any conflicts”, e.g. “...determine interactions between each of the frame members based on any conflicts identified between the frame members, ...“ and “...analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists,”- these are contingent limitations for a method claim – wherein the claim does not require any conflicts to be identified, i.e. the claim encompasses that zero conflicts are identified – in which, under the BRI, the limitations that then use the “zero” conflicts are no longer required as they were made contingent upon conflicts having been identified
See MPEP § 2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”)
Instant claim 1 recites that this is for the “exterior” of the model, e.g. the exterior of a structure, wherein claim 1 of the ‘115 recites an obvious variation of the same method as applied to the “interior” of the model, e.g. the interior of a building – applying such a method to the interior or exterior of the structures would have been obvious variations to a skilled person
Instant claim 1 recites a step of “forming...sections of the model”, which is an obvious variation of the “group of frame members” of the ‘115
Instant claim 1 recites that there are “apertures”, e.g. under the BRI apertures such as windows and doors – a skilled person would have found it obvious that a building may have windows and doors, wherein for such a building it would have been obvious to accommodate such apertures when sheathing the structure. 
Instant claim 1 recites the use of “mounting locations” and “altering...the sheathing material to align with an edge of the wall panel...” – this would have been obvious to do so in view of the step, in the ‘115, of “ generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;” 

For instant claim 9, in view of claim 9 of the ‘115:
There is the distinction between interior/exterior portions of the model/building – see the rationale above for claim 1
Instant claim 9 recites, in part: “, where excess sheathing material is present” – this would have been obvious in view of the recitation in the ‘115 claim 9 of “manipulate the model, 

For instant claim 16, in view of claim 16 of the ‘115:
There is the distinction between interior/exterior portions of the model/building – see the rationale above for claim 1

Application # 16/822,124
Application # 16/822,115
Regarding Claim 1

	A computer method for determining sheathing materials required for the construction of a building, comprising:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model, 
forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, 
establishing a set of dimensions related to the location and position of each of the frame members, and 
determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	manipulating, by the at least one processor, to apply the sheathing material onto the wall panels;
	analyzing, by the least one processors, a layout of the sheathing materials on the frame members and accommodating the apertures;
manipulating, by the at least one processor, the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout;
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;
	presenting, by the at least one processors, at least one solution to the identified conflict, wherein the presented solution is a computer generated modification to the sheathing material or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials;
	calculating, by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members;
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 



Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;
	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 5

	The computer method of claim 1, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing materials, wherein the sheathing materials are overlapping and mounting locations of the sheathing materials are adjusted. 


Claim 1
...
and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

In regards to the overlap: this would have been obvious in view of the positioning of the panels to align with the centerlines, i.e. that once such a positioning was performed, there would be some panels that overlap and may be altered, including for their mounting points
Regarding Claim 9

	A computer program product for determining sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:
	analyze a model of a structure within a CAD tool to determine a group of members which are-associated with interior wall surface of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	identify sheathing material panels to be applied to the group of members, wherein a sheathing material panel component file is created;
	calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component files are created for each sheathing material panel incorporated into the model;
manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel;
	and render an illustration of the placement of the sheathing material panels relative to the members. 


Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 


Claim 9

	calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame [member], wherein a set of component files are created for each sheathing material panel incorporated into the model;


Regarding Claim 13.

The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the 4Application No. 16/822,115Docket No. COEN19.US.U.00304 alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 

Positioning on the centerline would have been obvious to do when generating alterations that cover the members and maintain a continuous orientation, i.e. the members are covered, it would have been obvious that to do this the sheathing material would have been positioned on the centerlines of the members, such as when two sheathing material panels cover a single member


Regarding Claim 12.

The computer program product of claim 9, further comprising, program instructions to calculate a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 9.

calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component files are created for each sheathing material panel incorporated into the model;
manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel;

It would have been obvious that as part of this positioning calculation that a number of layers, e.g. one, was calculated, along with the type of sheathing material, e.g. drywall for interior walls, oriented strand boarding/OSB for exterior sheathing, etc. 

As to the predetermined insulation layer: this would have also been obvious to do so, e.g. that a single layer provides sufficient insulation. Under the BRI, claim 12 of the instant does not recite what this rating is nor how it is used, i.e. it encompasses that the predetermined insulation rating is merely ensuring there is at least one layer of sheathing that cover the members 

Regarding Claim 16.

A system for determining sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	identify a sheathing materials to be applied to the group of members;
5Application No. 16/8221224Docket No. COEN19.US.U.00301 manipulate the model, wherein the sheathing materials is applied to the model;
	modify the sheathing materials to cover the exterior surface of the model, wherein an arrangement of the sheathing materials is modified;
	and render an illustration of the sheathing materials relative to the members. 


Regarding Claim 16.

A system for determining the sheathing materials required interior walls of a building model, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	identify a sheathing material panel to be applied to at least one of the interior wall surface and identify;
	 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;
	and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing materials, wherein edges of the sheathing materials align with a centerline of a member of the group of members. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing materials. 


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147